Case 2:20-cv-00470-HCN-DBP Document 101 Filed 07/31/20 PageID.123 Page 1 of 1




  ____________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH


  JULIE O’SHAUGHNESSY,                              ORDER GRANTING DEFENDANTS’
  INDIVIDUALLY, and on behalf of all others          MOTION TO EXTEND BRIEFING
  similarly situated,                                        DEADLINES

                               Plaintiff,              Case No. 2:20-cv-00470-HCN-JCB

         v.

  YOUNG LIVING ESSENTIAL OILS, LC                     District Judge Howard C. Nielson, Jr.
  D/B/A YOUNG LIVING ESSENTIAL OILS,
  MARY YOUNG, and JARED TURNER,
                                                       Magistrate Judge Jared C. Bennett
                               Defendants.


        For the reasons set forth in Defendants’ Unopposed Motion to Extend Briefing Deadlines

 (“Motion”), and for good cause shown, the court hereby GRANTS the Motion.

        Accordingly, IT IS HEREBY ORDERED that the deadline for Plaintiff to respond to

 Defendants’ Supplemented Motion to Dismiss is August 14, 2020.             IT IS FURTHER

 ORDERED that the deadline for Defendants to reply to Plaintiff’s response to the Supplemented

 Motion to Dismiss is September 4, 2020.


        IT IS SO ORDERED.

       DATED July 31, 2020.

                                                 BY THE COURT:




                                                 JARED C. BENNETT
                                                 United States Magistrate Judge
